DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II and species A3 in the reply filed on 3/4/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjey et al (WO2016/049320A1).
Regarding claim 12, Benjey teaches a fuel tank system (Figures 22-26; Paragraphs 0065-0078) comprising: a fuel tank (612); a first vent valve (652 in Figure 22, or one of the valves in Figure 23A/B corresponding to that vent line, or 720 in Figure 24 when used for that vent line) that is capable of moving between open and closed positions to selectively permit venting through a first port (port corresponding to 652 and 642 in Figure 22, or one of the ports in Figure 23A/B, or port of valve 720 in Figure 24; Paragraphs 0065-0076); a first vent line (642 in Figure 22, or line corresponding to one of the ports in Figure 23A/B, or line of valve 720 in Figure 24) disposed in the fuel tank and routed between the first port and an elevated position within the fuel tank (Figures 22, 23A-B, and 24; Paragraphs 0065-0076); an evaporative emissions control system configured to recapture and recycle emitted fuel vapor (See purge canister 632, purge valve, vent lines, etc. in Figure 22; Paragraph 0067); and a cam driven tank venting control assembly (Figures 23-26) having a rotary actuator that rotates a cam assembly based on operating conditions, the cam assembly having at least a first cam having a first cam profile capable of selectively opening and closing the first port based on operating conditions (Figures 23-26; Paragraphs 0074-0078).
Benjey teaches a controller capable of being configured to command a signal to the tank venting control assembly to open the first port a predetermined minimal amount as a function of tank pressure during a refueling event (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller, and does not recite any calculation of the predetermined minimal amount based on a function of tank pressure]).
Regarding claim 13, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that the controller is capable of being configured such that the predetermined minimal amount does not trigger a premature shut off (PSO)(See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller]).
Regarding claim 14, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that the controller is capable of being configured such that the predetermined minimal amount is further a function of at least one of fill rate, fill level and temperature (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller, and does not recite any calculation of the predetermined minimal amount based on a function of the variables]).
Regarding claim 15, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that a second vent line (see line to canister 632 in Figure 22, or one of the vent lines in Figure 23A/B corresponding to that vent line, or the vent line of 720 in Figure 24) routed between the cam driven tank venting control assembly and a canister (632)(Figures 22-26).
Regarding claim 16, Benjey discloses the invention of claim 15 as discussed above, and Benjey teaches a housing that at least partially houses the rotary actuator (See Figures 23A-B).
Regarding claim 17, Benjey discloses the invention of claim 16 as discussed above, and Benjey teaches that the controller is capable of being configured to operate the tank venting control assembly to minimize an amount of vapor delivered to the canister during refueling (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073).
Regarding claim 18, Benjey teaches a fuel tank system (Figures 22-26; Paragraphs 0065-0078) comprising: a fuel tank (612); a first vent valve (652 in Figure 22, or one of the valves in Figure 23A/B corresponding to that vent line, or 720 in Figure 24 when used for that vent line) that is capable of moving between an open position, a closed position, and positions between the open and closed positions to selectively permit venting through a first port (port corresponding to 652 and 642 in Figure 22, or one of the ports in Figure 23A/B, or port of valve 720 in Figure 24; Paragraphs 0065-0076); a first vent line (642 in Figure 22, or line corresponding to one of the ports in Figure 23A/B, or line of valve 720 in Figure 24) disposed in the fuel tank and routed between the first port and an elevated position within the fuel tank (Figures 22, 23A-B, and 24; Paragraphs 0065-0076); an evaporative emissions control system configured to recapture and recycle emitted fuel vapor (See purge canister 632, purge valve, vent lines, etc. in Figure 22; Paragraph 0067); and a cam driven tank venting control assembly (Figures 23-26) having a rotary actuator that rotates a cam assembly based on operating conditions, the cam assembly having at least a first cam having a first cam profile capable of selectively opening and closing the first port based on operating conditions (Figures 23-26; Paragraphs 0074-0078).
Benjey teaches a controller capable of being configured to command a signal to the tank venting control assembly to open to an intermediate position between the open and closed positions as a function of tank pressure during a refueling event (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller, and does not recite any calculation/determination of the intermediate position and/or its control signal based on a function of tank pressure]).
Regarding claim 19, Benjey discloses the invention of claim 18 as discussed above, and Benjey teaches that the controller is capable of being configured to operate the tank venting control assembly to minimize an amount of vapor delivered to the canister during refueling (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073).
Regarding claim 20, Benjey discloses the invention of claim 18 as discussed above, and Benjey teaches that the controller is capable of being configured such that the intermediate position corresponds to a predetermined minimal amount that is a function of at least one of fill rate, fill level and temperature (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller, and does not recite any calculation of the predetermined minimal amount based on the variables]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747